Case 2:15-cv-06969-KM-JBC Document 283 Filed 01/10/20 Page 1 of 5 PageID: 19410




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    ROBERT DE VITO, Individually and on Civ. No.: 15-6969 (KM) (JBC)
    Behalf of All Others Similarly Situated,

                             P1 aintiff,

          V.


    LIQUID HOLDINGS GROUP, INC.,
    BRIAN M. STORMS, KENNETH D.
    SHIFRIN, RICHARD SCHAEFFER,
    BRAN FERDINAND, and SANDLER
    O’NEILL & PARTNERS, L.P.,

                             Defendants.


 4PROPOSEPI ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES
     WHEREAS, this matter came on for hearing on January 10, 2020 (the
  “Settlement Hearing”) on Co-Lead Counsel’s motion for an award of attorneys’ fees
  and payment of litigation expenses, including the Lead Plaintiffs’ requests for
  awards pursuant to the Private Securities Litigation Reform Act of 1995 (the
  “PSLRA”). The Court having considered all matters submitted to it at the Settlement
  Hearing and otherwise; and it appearing that Notice of the Settlement Hearing
  substantially in the form approved by the Court was mailed to all Settlement Class
  Members who could be identified with reasonable effort, and that a Summary Notice
  of the hearing substantially in the form approved by the Court was published in
  Investor’s Business Daily and transmitted over FR Newswire pursuant to the
  specifications of the Court; and the Court having considered and determined the
  fairness and reasonableness of the award of attorneys’ fees and litigation expenses
  requested,
Case 2:15-cv-06969-KM-JBC Document 283 Filed 01/10/20 Page 2 of 5 PageID: 19411




  NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED
  AND DECREED that:
         I.     This Order incorporates by reference the definitions in the Stipulation
  and Agreement of Settlement filed with the Court on October 29, 2019 (the
  “Stipulation”), and all capitalized terms not otherwise defined herein shall have the
  same meanings as set forth in the Stipulation.
         2.     The Court has jurisdiction to enter this Order and over the subject
  matter of the Action and all parties to the Action, including all Settlement Class
  Members.
         3.     Notice of Co-Lead Counsel’s motion for an award of attorneys’ fees
  and payment of litigation expenses was given to all Settlement Class Members who
  could be identified with reasonable effort. The form and method of notifying the
  Settlement Class of the motion for an award of attorneys’ fees and payment of
  litigation expenses satisfied the notice requirements of Rule 23 of the Federal Rules
  of Civil Procedure, the United States Constitution (including the Due Process
  Clause), and Section 21 D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C.       §
  78u4(a)(7), as amended by the PSLRA; constituted the best notice practicable under
  the circumstances; and constituted due, adequate, and sufficient notice to all Persons
  entitled thereto.
         4.     There have been no objections to Co-Lead Counsel’s request for
  attorneys’ fees or litigation expenses, or the Lead Plaintiffs’ requests for an incentive
  award pursuant to the PSLRA.
         5.     Co-Lead Counsel are hereby awarded attorneys’ fees in the amount of
  one-third of the Settlement Fund and $62,635.99 in payment of Co-Lead Counsel’s
  litigation expenses (which fees and expenses shall be paid from the Settlement
  Fund), which sums the Court finds to be fair and reasonable. Co-Lead Counsel shall
  allocate the attorneys’ fees awarded amongst Co-Lead Counsel in a manner which

                                              7
Case 2:15-cv-06969-KM-JBC Document 283 Filed 01/10/20 Page 3 of 5 PageID: 19412




  they, in good faith, believe reflects the contributions of such counsel to the
  institution, prosecution, and settlement of the Action.
        6.     In making this award of attorneys’ fees and expenses to be paid from
  the Settlement Fund, the Court has considered and found that:
               (a)    The Settlement has created a fund of $4,062,500 in cash that has
  been funded into escrow pursuant to the terms of the Stipulation, and that numerous
  Settlement Class Members who submit acceptable Claim Forms will benefit from
  the Settlement that occurred because of the efforts of Co-Lead Counsel;
               (b)    More than 8,300 copies of the Notice have been mailed to
  potential members of the Settlement Class and there have been no objections to the
  fee or expense request;
               (c)    The fee sought by Co-Lead Counsel has been reviewed and
  approved as reasonable by the Lead Plaintiffs, investors that oversaw the prosecution
  and resolution of the Action;
               (d)    Co-Lead Counsel have conducted the litigation and achieved the
  Settlement with skill, perseverance, and diligent advocacy;
               (e)    The Action raised several complex issues and had been litigated
  for more than four years, and continued litigation would have been extensive and
  lengthy;
               (0     Had Co-Lead Counsel not achieved the Settlement, there was a
  significant risk that Lead Plaintiffs and the other Settlement Class Members may
  have recovered less or nothing from Defendants, and Co-Lead Counsel would have
  received no fees;
               (g)    Co-Lead Counsel devoted more than 2,450 hours, with a lodestar
  value of $1,488,328.75, to achieve the Settlement; and




                                            3
Case 2:15-cv-06969-KM-JBC Document 283 Filed 01/10/20 Page 4 of 5 PageID: 19413




                (h)   The amount of attorneys’ fees awarded, and litigation expenses
  to be paid, from the Settlement Fund are fair and reasonable and consistent with
  awards in similar cases.
        7.      Lead Plaintiff Michael Sanders is hereby awarded $1,950 from the
  Settlement Fund as reimbursement for his reasonable costs and expenses directly
  related to his representation of the Settlement Class.
        8.      Lead Plaintiff Sidney R. Berger is hereby awarded S5,000 from the
  Settlement Fund as reimbursement for his reasonable costs and expenses directly
  related to his representation of the Settlement Class.
        9.      Any appeal or any challenge affecting this Court’s approval of any
  attorneys’ fees and expense application shall in no way disturb or affect the finality
  of the Judgment.
         10.    Exclusive jurisdiction is hereby retained over the parties and the
  Settlement Class Members for all matters relating to this Action, including the
  administration, interpretation, effectuation, or enforcement of the Stipulation and
  this Order.
         Il.    In tile event that the Settlement is terminated, or the Effective Date of
  the Settlement otherwise fails to occur, this Order shall be rendered null and void to
  the extent provided by the Stipulation.




                                 [Intentionally left blank]




                                             4
Case 2:15-cv-06969-KM-JBC Document 283 Filed 01/10/20 Page 5 of 5 PageID: 19414




        12.    There is no just reason for delay in the entry of this Order, and
  immediate entry by the Clerk of the Court is expressly directed.


   DATED this             day of


                                        BY THE COURT:




                                        TH• HONORAB’LE EVIN MtFJULTY
                                        UNITED STATES DISTRICT JUDGE
